
	
		II
		112th CONGRESS
		2d Session
		S. 3714
		IN THE SENATE OF THE UNITED STATES
		
			December 30, 2012
			Mr. Manchin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To alleviate the fiscal cliff, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cliff Alleviation at Last Minute
			 Act or the CALM
			 Act.
		ITaxes
			101.Permanent
			 extension and gradual increase in certain tax rates on income, capital gains,
			 and dividends
				(a)In
			 generalNotwithstanding
			 section 901(a)(1) the Economic Growth and Tax Relief Reconciliation Act of 2001
			 and section 303 of the Tax Relief, Unemployment Insurance Reauthorization, and
			 Job Creation Act of 2010, section 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to—
					(1)the provisions of, and amendments made by,
			 such Act, or
					(2)the amendments
			 made by title III of the Tax Relief, Unemployment Insurance Reauthorization,
			 and Job Creation Act of 2010.
					(b)Income tax
			 ratesSubsection (i) of section 1 of the Internal Revenue Code of
			 1986 is amended—
					(1)by inserting
			 , and before January 1, 2015 after December 31,
			 2000 in subparagraph (A),
					(2)by inserting
			 (11.6 percent for taxable years beginning in 2013 and 13.3 percent for
			 taxable years beginning in 2014) after 10 percent in
			 subparagraph (A)(i), and
					(3)by striking the
			 last row in the table contained in paragraph (2) and inserting the
			 following:
						
							
								
									
										2003 through 201225.0%28.0%33.0%35.0%
										
										201326.0%29.0%34.0%36.5%
										
										201427.0%30.0%35.0%38.0%
										
										2015 and thereafter28.0%31.0%36.0%39.6%
										
									
								
							.
					(c)Capital gains
			 and dividendsSubparagraph (C) of section 1(h)(1) of the Internal
			 Revenue Code of 1986 is amended by inserting (16.6 percent for taxable
			 years beginning in 2013, 18.2 percent for taxable years beginning in 2014, and
			 20 percent for taxable years beginning after 2014) after 15
			 percent.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				102.Permanent
			 extension of estate tax law
				(a)In
			 generalNotwithstanding
			 section 901(a)(2) the Economic Growth and Tax Relief Reconciliation Act of 2001
			 and section 303 of the Tax Relief, Unemployment Insurance Reauthorization, and
			 Job Creation Act of 2010, section 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to—
					(1)the provisions of, and amendments made by,
			 title V of such Act, or
					(2)the amendments
			 made by title III of the Tax Relief, Unemployment Insurance Reauthorization,
			 and Job Creation Act of 2010.
					(b)Exclusion
			 equivalent of unified credit equal to $3,500,000Subsection (c) of section 2010 of the
			 Internal Revenue Code of 1986, as amended by sections 302(a)(1) and 303(a) of
			 the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010, is amended—
					(1)by striking
			 $5,000,000 in paragraph (3)(A) and inserting
			 $3,500,000,
					(2)by striking
			 2011 in paragraph (3)(B) and inserting 2013,
			 and
					(3)by striking
			 2010 in paragraph (3)(B)(ii) and inserting
			 2012.
					(c)Maximum estate
			 tax rate equal to 45 percentThe table contained in subsection
			 (c) of section 2001 of the Internal Revenue Code of 1986, as amended by section
			 302(a)(2) of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010, is amended by striking Over $500,000 and
			 all that follows and inserting the following:
					
						
							
								
									Over
						$500,000 but not over $750,000$155,800, plus 37 percent of the excess of such amount
						over $500,000.
									
									Over
						$750,000 but not over $1,000,000$248,300, plus 39 percent of the excess of such amount
						over $750,000.
									
									Over
						$1,000,000 but not over $1,250,000$345,800, plus 41 percent of the excess of such amount
						over $1,000,000.
									
									Over
						$1,250,000 but not over $1,500,000$448,300, plus 43 percent of the excess of such amount
						over $1,250,000.
									
									Over
						$1,500,000$555,800, plus 45 percent of the excess of such amount
						over $1,500,000.
									
								
							
						.
				(d)Coordination
			 with gift tax To reflect decrease in applicable credit
			 amountSection 2001 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(h)Modification to
				gift tax To reflect reduced applicable credit amountThe amount
				determined under section 2505(a)(1) for each calendar year shall not exceed the
				estate’s applicable credit amount under section
				2010(c).
						.
				(e)Repeal of
			 deadwood
					(1)Sections 2011,
			 2057, and 2604 are hereby repealed.
					(2)The table of
			 sections for part II of subchapter A of chapter 11 is amended by striking the
			 item relating to section 2011.
					(3)The table of
			 sections for part IV of subchapter A of chapter 11 is amended by striking the
			 item relating to section 2057.
					(4)The table of
			 sections for subchapter A of chapter 13 is amended by striking the item
			 relating to section 2604.
					(f)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, generation-skipping transfers, and gifts made, after
			 December 31, 2012.
				IIDiscretionary
			 spending cuts
			201.Discretionary
			 spending cuts
				(a)In
			 generalSection 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is
			 amended—
					(1)in paragraph (3), by adding at the end the
			 following:
						
							In
				calculating the amount of the deficit reduction required for a fiscal year
				under this paragraph, OMB shall take into account any reduction in expenditures
				achieved for that fiscal year under the authority under section 1899B of the
				Social Security
				Act.;
					(2)by striking paragraphs (5) through (10) and
			 inserting the following:
						
							(5)Implementing
				reductions
								(A)In
				generalSubject to section 255, for each of fiscal years 2013
				through 2021, OMB may determine from which accounts and in what amounts funds
				shall be reduced in order to achieve the reduction calculated pursuant to
				paragraph (3) and allocated pursuant to paragraph (4) for that year—
									(i)to discretionary
				appropriations and direct spending accounts within function 050 (defense
				function); and
									(ii)to discretionary
				appropriations and direct spending accounts in all other functions (nondefense
				functions).
									(B)ReportFor
				each of fiscal years 2013 through 2021, OMB shall submit to Congress a report
				detailing from which accounts and in what amounts OMB has determined funds
				shall be reduced for the fiscal year under subparagraph (A).
								(C)OrderFor
				each of fiscal years 2013 through 2021, the President shall order a
				sequestration, effective upon issuance, to reduce accounts as determined under
				subparagraph (A).
								;
				and
					(3)by redesignating
			 paragraph (11) as paragraph (6).
					(b)Congressional
			 disapproval procedures
					(1)DefinitionIn
			 this subsection, the term joint resolution means only a joint
			 resolution introduced after the date on which the report of the Office of
			 Management and Budget under section 251A(5)(B) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 relating to a fiscal year is received by
			 Congress, the matter after the resolving clause of which is as follows:
			 That Congress disapproves the reductions determined by the Office of
			 Management and Budget for fiscal year ______ as detailed in the report
			 submitted by the Office of Management and Budget on ______. (the blank
			 spaces being appropriately filled in).
					(2)Effect of
			 disapprovalFor each of fiscal years 2013 through 2021, and
			 notwithstanding section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 901a) (as amended by subsection (a)), if, within
			 60 days after the date on which Congress receives a report under section
			 251A(5)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985,
			 Congress enacts a joint resolution disapproving the reductions determined by
			 the Office of Management and Budget relating to that fiscal year—
						(A)the President may
			 not order a sequestration for that fiscal year under section 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985, as in effect on the
			 date of enactment of the joint resolution; and
						(B)the President
			 shall order a sequestration for that fiscal year under section 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985, as in effect on the
			 day before the date of enactment of this Act.
						(3)Referral to
			 committeeA joint resolution introduced in the House of
			 Representatives shall be referred to the Committee on the Budget of the House
			 of Representatives. A joint resolution introduced in the Senate shall be
			 referred to the Committee on the Budget of the Senate. Such a joint resolution
			 may not be reported before the 8th day after its introduction.
					(4)Discharge of
			 committeeIf the committee to which a joint resolution is
			 referred has not reported such joint resolution at the end of 15 calendar days
			 after its introduction, such committee shall be deemed to be discharged from
			 further consideration of such joint resolution and such joint resolution shall
			 be placed on the appropriate calendar of the House involved.
					(5)Floor
			 consideration
						(A)In
			 generalWhen the committee to which a joint resolution is
			 referred has reported, or has been deemed to be discharged (under paragraph
			 (4)) from further consideration of, a joint resolution, it is at any time
			 thereafter in order (even though a previous motion to the same effect has been
			 disagreed to) for any Member of the respective House to move to proceed to the
			 consideration of the joint resolution, and all points of order against the
			 joint resolution (and against consideration of the joint resolution) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the joint resolution is agreed to, the
			 resolution shall remain the unfinished business of the respective House until
			 disposed of.
						(B)DebateDebate
			 on the joint resolution, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 10 hours, which shall be divided
			 equally between those favoring and those opposing the joint resolution. A
			 motion further to limit debate is in order and not debatable. An amendment to,
			 or a motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the joint resolution is not in order. A
			 motion to reconsider the vote by which the joint resolution is agreed to or
			 disagreed to is not in order.
						(C)Vote on final
			 passageImmediately following the conclusion of the debate on a
			 joint resolution, and a single quorum call at the conclusion of the debate if
			 requested in accordance with the rules of the appropriate House, the vote on
			 final passage of the joint resolution shall occur.
						(D)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a joint
			 resolution shall be decided without debate.
						(6)Coordination
			 with action by other houseIf, before the passage by one House of
			 a joint resolution of that House, that House receives from the other House a
			 joint resolution, then the following procedures shall apply:
						(A)The joint
			 resolution of the other House shall not be referred to a committee.
						(B)With respect to a
			 joint resolution of the House receiving the resolution—
							(i)the
			 procedure in that House shall be the same as if no joint resolution had been
			 received from the other House; but
							(ii)the vote on
			 final passage shall be on the joint resolution of the other House.
							(7)Rules of house
			 of representatives and senateThis subsection is enacted by
			 Congress—
						(A)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a joint resolution, and it supersedes other rules only to the
			 extent that it is inconsistent with such rules; and
						(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						IIIEntitlement
			 reform
			301.Entitlement
			 reformTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end
			 the following new section:
				
					1899B.Reforms(a)In
				generalNotwithstanding any provision of this title or any other
				provision of law, subject to subsection (b), for each of fiscal years 2014
				through 2023, the Secretary shall implement reforms under this title that
				result in reduced expenditures under this title equal to $40,000,000,000 in the
				fiscal year.
						(b)Beneficiary
				protectionsThe provisions of section 1899A(c)(2)(A)(ii) shall
				apply to the reforms under subsection (a) in the same manner as such provisions
				apply to a proposal under section
				1899A.
						.
			IVComprehensive
			 tax reform
			401.Sense of
			 SenateIt is the sense of the
			 Senate that Congress should address comprehensive tax reform in the 113th
			 Congress.
			
